Exhibit 10.11

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (the “Amendment”) is entered
into as of July 2, 2009, by and between NovaRay Medical, Inc., a Delaware
corporation with its principal place of business at 39655 Eureka Drive, Newark,
California 94560 (“Company”) and Marc C. Whyte (“Executive”) (collectively, the
“parties”). All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in that certain Executive Employment Agreement dated as
of December 19, 2007 with Executive (the “Agreement”).

RECITALS

WHEREAS, the Company and Executive entered into the Agreement;

WHEREAS, the Company and Executive desire to amend the Agreement to be as set
forth herein.

NOW, THEREFORE, in compliance with Section 16 of the Agreement and in
consideration of the mutual promises and covenants set forth herein and in the
Agreement and Statement of Work, the Client and the Company hereby agree as
follows:

Section 2.1 of the Agreement is herby amended to read in its entirety:

Position. Executive shall be employed in the position of Chief Executive Officer
and President reporting to the Company’s Board of Directors. Executive is
responsible for setting and the execution of the marketing and selling strategy
of the Company, overseeing all business and related concerns of Company, and
setting and ensuring that the overall strategic and financial position of
Company is achieved. Executive shall perform additional duties now or hereafter
as reasonably assigned by Company.

Section 2.3 of the Agreement is herby amended to read in its entirety:

Work Location. Executive’s principal place of work shall be located in Newark,
at Company’s offices.

Section 4.1 of the Agreement is hereby amended to read in its entirety:

“Salary. As compensation for the proper and satisfactory performance of all
duties to be performed by Executive hereunder, Company shall pay to Executive a
base salary of $310,000.00 per year, less applicable withholdings (the “Base
Salary”). Until the receipt of gross proceeds from equity or debt or other
financing obtained by Company of at least Five Million Dollars ($5,000,000) in
the aggregate after July 7, 2009, eighty percent



--------------------------------------------------------------------------------

(80%) of the Base Salary or $10,333 for each applicable semi-monthly pay period,
less applicable withholdings, shall be paid in accordance with the Company’s
regularly established payroll practice. The remaining $2,584 for each applicable
semi-monthly pay period, less applicable withholdings, shall be paid in the
event of (i) a receipt of gross proceeds from equity or debt or other financing
obtained by Company of at least Five Million Dollars ($5,000,000) in the
aggregate after July 7, 2009, (ii) a termination of Executive’s employment under
the Agreement by the Company without Cause or (iii) a termination of Executive’s
employment under the Agreement by Executive for Good Reason. After the receipt
of gross proceeds from equity or debt or other financing obtained by Company of
at least Five Million Dollars ($5,000,000) in the aggregate after July 7, 2009,
the Base Salary shall be paid in accordance with the Company’s regularly
established payroll practice. In the event Executive’s employment under this
Agreement is terminated by either party, for any reason, Executive will be
entitled to receive such amount of his salary earned as provided in this Section
through the date of such termination.”

Section 4.2 of the Agreement is hereby amended to read in its entirety:

Incentive Compensation.

 

  (a) Discretionary Incentive Compensation. Executive may be granted incentive
compensation in the Company’s discretion. If Company, in its sole and absolute
discretion, grants Executive incentive compensation, the terms, amount and
payment of such incentive compensation will be determined solely by Company.
Such incentive compensation may be payable in either cash or stock of the
Company or any combination thereof at the election of the Company and pursuant
to terms and conditions established by the Board of Directors of the Company.

 

  (b) Debt or Equity Financing. In the event the Company receives aggregate
gross proceeds not less than $3,000,000 from debt or equity financings after
July 7, 2009 and prior to December 31, 2010 (excluding proceeds from funds
managed by Vision Capital Advisors, LLC), Executive shall receive incentive
compensation set forth in Section 4.3(c) below for raising such additional debt
or equity financing provided that Executive is employed with the Company at the
time of such receipt of gross proceeds.

 

  (c)

Calculation. The method described in this section are to be used as guidelines
for determining such incentive compensation. The Board of Directors of the
Company in its sole and absolute discretion may adjust percentages up or down
based on the terms of such debt or equity financing transaction. In the event
the Company receives aggregate gross proceeds not less than $3,000,000 from
equity financings after July 7, 2009 and prior to December 31, 2010 (excluding
proceeds from funds managed by



--------------------------------------------------------------------------------

 

Vision Capital Advisors, LLC), such compensation will be initially based on a
percentage of Executive’s base salary listed in Table 1 below taking into
account the amount raised and the pre-money valuation. In the event the Company
receives aggregate gross proceeds not less than $3,000,000 from straight debt
financings after July 7, 2009 and prior to December 31, 2010 (excluding proceeds
from funds managed by Vision Capital Advisors, LLC), such compensation will be
initially based on a percentage of Executive’s base salary listed in the $80M
pre-money valuation row in Table 1 below. In the event the Company receives
aggregate gross proceeds not less than $3,000,000 from convertible debt
financings after July 7, 2009 and prior to December 31, 2010 (excluding proceeds
from funds managed by Vision Capital Advisors, LLC), such compensation will be
initially based on a percentage of Executive’s base salary listed in Table 1
below taking into account the amount raised and the pre-money valuation assuming
conversion of such convertible debt. In the event such converted pre-money
valuation is unknown, the Board of Directors of the Company will determine the
appropriate percentage. Such incentive compensation may be payable in either
(i) cash or (ii) a combination of cash and up to 60 to 70% of such incentive
compensation in Incentive Stock Options issued pursuant to the Company’s 2008
Stock Incentive Plan in lieu of cash with the value of such options determined
by the Black Scholes valuation method used the Company to value stock options in
its audited financial statements.

Table 1

Financing Bonus

Valuation Percentage

 

Premoney Valuation $M    Amount Raised $M        $3     $5     $7.50     $10  

$30

   9 %    15 %    21 %    24 % 

$40

   12 %    20 %    28 %    32 % 

$50

   15 %    25 %    35 %    40 % 

$60

   20 %    33 %    48 %    60 % 

$70

   25 %    41 %    61 %    80 % 

$80+

   30 %    50 %    75 %    100 % 

or straight debt

        

Section 4.3 of the Agreement is hereby amended to read in its entirety:

Stock Options. Executive may be granted stock options from time to time in the
discretion of Company subject to the terms and conditions of a Company approved
stock



--------------------------------------------------------------------------------

option plan and pursuant to the stock option agreement under which such options
are granted. Provided that Company has not terminated Executive’s employment for
Cause and Executive has not terminated his employment other than for Good
Reason, the Company shall grant Executive an option to purchase 425,000 shares
of the Common Stock of the Company upon receipt of gross proceeds from equity or
debt or other financing obtained by Company of at least Five Million Dollars
($5,000,000) in the aggregate after July 7, 2009. Such option shall be
immediately vested, have an exercise price equal to the then current fair market
value of such Common Stock, have a ten year term and be subject to the terms of
the Company’s 2008 Stock Incentive Plan and the terms of the form of Stock
Option Agreement under such plan.”

Section 7.2 of the Agreement is hereby amended to read in its entirety:

“Termination Without Cause By Company/Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time. In the
event of such termination, Executive will receive the Standard Entitlements plus
the following Severance Pay: (a) twelve (12) months of Executive’s Base Salary
then in effect on the date of termination, payable in the form of salary
continuation, and twelve (12) months of Executive’s health care benefits then in
effect on the date of termination provided the cost to the Company of such
health care benefits does not exceed the cost in effect on the date of
termination and for such salary continuation and such health care benefits (the
“Severance Pay”) and (b) the vesting of any stock options held by Executive at
the time of such termination will accelerate as to the number of shares that
otherwise would have vested and been exercisable as of the date that is
twenty-four (24) months from the date of termination. The Severance Pay will be
payable in accordance with Company’s regular payroll cycle. Executive’s receipt
of the Severance Benefits will be contingent upon: (x) Executive’s compliance
with all surviving provisions of this Agreement as specified in subparagraph
15.7 below; (y) Executive’s execution of a full general release in a form
provided by the Company, releasing all claims, known or unknown, that Executive
may have against Company arising out of or any way related to Executive’s
employment or termination of employment with Company; and (z) Executive’s
agreement to act as a consultant for Company for up to a maximum of sixty
(60) calendar days immediately following the date of termination, without
additional compensation, if requested to do so by Company. All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.”

Section 7.3 of the Agreement is hereby amended to read in its entirety:

“Voluntary Resignation By Executive. Executive may voluntarily resign
Executive’s position with Company at any time on thirty (30) days advance
written notice. The Company shall have the option, in its sole discretion, to
make Executive’s termination



--------------------------------------------------------------------------------

effective at any time prior to the end of such notice period as long as the
Company pays Executive the amount provided in Section 4.1 above through the last
day of the thirty (30) day notice period. In the event of Executive’s
resignation, Executive shall be entitled to receive only the (i) the amount
provided in Section 4.1 above, earned through the date of such termination,
(ii) benefits coverage through the date of such termination, and
(iii) reimbursement of business expenses properly incurred prior to the date of
such termination and submitted in accordance with the Company’s policies. All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. In addition, in the event
Executive resigns from his employment with the Company, Executive will not be
entitled to receive the Severance Pay described in Section 7.2 herein.

The Company and Executive hereby acknowledge and consent to the foregoing
amendments to the Agreement as set forth herein.

Except as amended herein, all other terms and provisions of the Agreement shall
remain in full force and effect.

This Amendment shall be effective upon its execution by the Company and
Executive.

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties need not sign the same counterpart.
In the event that any signature is delivered by facsimile or electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic signature were the
original thereof.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

Dated: July 2, 2009  

/s/ Marc C. Whyte

  Marc C. Whyte Dated: July 2, 2009   NovaRay Medical, Inc.   By:  

/s/ Lynda Wijcik

    Lynda Wijcik    

Chairman

NovaRay Medical, Inc.